 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   PHILLIP ROSENBLUM,            ) NO. SA CV 19-758-JVS(E)
                                   )
12             Petitioner,         )
                                   )
13        v.                       ) JUDGMENT
                                   )
14   KEN CLARK, Warden,            )
                                   )
15                  Respondent.    )
     ______________________________)
16

17
          Pursuant to the Order Accepting Findings, Conclusions and
18
     Recommendations of United States Magistrate Judge,
19

20
          IT IS ADJUDGED that the Petition is denied and dismissed with
21
     prejudice.
22

23
               DATED: November 18, 2019.
24

25

26                                         _______________________________
                                                   JAMES V. SELNA
27                                          UNITED STATES DISTRICT JUDGE

28
